Blandford, Justice.
A motion for a new trial was denied by the court, and the defendant excepted. While the evidence is not very satisfactory to have authorized the jury to find the verdict they did, yet we cannot say there was no evidence to sustain the verdict, though we think the great preponderance of evidence wasagainst it. If the plaintifi was entitled to recover at all, the damages assessed by the jury were not excessive. Inasmuch as there has been one new trial granted by the same judge in this case, and he having refused to grant a second new trial, we are not disposed to interfere with his discretion in so refusing. Judgment affirmed.